Citation Nr: 0834875	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2008.  He 
submitted evidence to the Board in July 2008.  The veteran 
waived consideration by the agency of original jurisdiction 
in the first instance.  The Board notes that the evidence was 
duplicative of evidence already of record as the veteran 
submitted a copy of his original VA 21-526 that was received 
in August 1971.


The issues of entitlement to service connection for a left 
ankle disorder and a left knee disorder, to include as 
secondary to a left ankle disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran testified at a video conference hearing on July 
7, 2008.  He stated he wanted to withdraw his appeal in 
regard to the issues of entitlement to service connection for 
a bilateral eye disorder, tonsillitis, and a right knee 
disorder.  This was prior to the promulgation of a Board 
decision in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with respect to the issues of entitlement to service 
connection for a bilateral eye disorder, tonsillitis, and a 
right knee disorder, have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran testified at a video conference hearing on July 
7, 2008.  He that he wanted to withdraw his substantive 
appeal with respect to the issues of service connection for a 
bilateral eye disorder, tonsillitis, and a right knee 
disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal with respect to the listed issues and, 
hence, there remains no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to those issues and 
it is dismissed.



ORDER

The appeal, with respect to the issues of entitlement to 
service connection for a bilateral eye disorder, tonsillitis, 
and a right knee disorder, is dismissed.


REMAND

The veteran originally sought entitlement to service 
connection for a left ankle disorder and a bilateral knee 
disorder by way of a claim received in August 1971.  He was 
scheduled for a VA examination but failed to report for the 
examination.  The pertinent regulations in effect in August 
1971 state that every person applying for or in receipt of 
compensation or pension shall submit to examinations, 
including periods of hospital observation, when requested by 
the Veterans Administration under Veterans Administration 
regulations or other proper authority.  38 C.F.R. § 3.329 
(1971).

The veteran's claim was denied in November 1971.  The basis 
for the denial was his failure to report for his scheduled 
examination.  The veteran was advised that no further action 
would be taken on his claim unless he informed the RO of his 
willingness to report for an examination.  The notice letter 
provided a block for the veteran to indicate his intentions 
to report for an examination and respond to the RO.  

The veteran did not respond to the notice letter.  The 
veteran did correspond with the RO in regard to education 
benefits in 1971 but did not address his disability 
compensation claim again until his current claim was received 
in February 2004.

Under 38 C.F.R. § 3.158(a) (1971), where evidence requested 
in connection with an original claim is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  

Here, the veteran did not report for the required medical 
examination or inform the RO of his subsequent willingness to 
report for an examination within the specified one year of 
the request.  The RO sent correspondence to the veteran's 
last known address, the address he provided on the original 
compensation application, and received no response.  
Therefore, the RO was required, pursuant to applicable VA 
regulations, to consider the claim abandoned.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (holding that, under 38 C.F.R. 
§ 3.158(a), when an appellant does not respond to the RO 
within one year, claim is considered abandoned and no further 
action is required by the RO until a new claim is filed.)  
The RO was correct.

The veteran submitted his new claim in February 2004.  The RO 
informed the veteran that his claim had been denied in August 
1971 and that new and material evidence was required to 
reopen the claim in March 2004.  The veteran responded to the 
RO's letter and asked for a copy of the prior decision.

He was provided a copy of the November 1971 denial in April 
2004.  The veteran acknowledged receipt of the copy of the 
November 1971 letter and stated that he was ready to report 
for any and all necessary medical examinations that same 
month.  The RO decided the case on the merits in August 2004.  
New and material evidence was not required to reopen the 
claim under 38 C.F.R. § 156(a), because the previous claim 
was abandoned.

The veteran has alleged that he did not receive the notice to 
report for the VA examination or notice of the denial of the 
claim for failure to report in 1971.  He has not provided any 
evidence to support his contention.  In reviewing the 
evidence of record, the Board notes that there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties".  Ashley v. Derwinski, 2 Vet. App. 307, 308- 09 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed 
that the RO properly discharged its official duties by 
mailing notice of denial of his claim for failure to report 
for the examination and what he needed to do to continue to 
pursue his claim

As noted, the letter of November 1971 was mailed to the 
address used by the veteran on his compensation claim of 
August 1971.  He did not provide notice of a different 
address.  Further the veteran submitted a separate claim for 
education benefits in August 1971.  He used the same address 
as his compensation claim.  A Certificate of Eligibility was 
mailed to the veteran at the same address.  An enrollment 
certification from the registrar at Louisiana State 
University was received in September 1971 that listed the 
veteran at the same address as before.  Finally, the RO 
provided notice of the veteran's monthly education allowance 
to the same address in October 1971.  A review of the several 
items of correspondence to the veteran from 1971 shows that 
none were returned as undeliverable. 

The veteran has not provided clear evidence to rebut the 
presumption of regularity in regard to the notice provided in 
November 1971.  See Butler v. Principi, 244 F.3d 1337, 1339 
(Fed. Cir. 2001).  The notice sent in November 1971 was to 
the street, city, and state address provided by the veteran 
in August 1971.  The only difference in the address used by 
the RO and that provided by the veteran on his compensation 
claim was the RO included a zip code where the veteran did 
not.  He did include the same zip code on his education 
claim.  The veteran has not alleged that an incorrect zip 
code was used.  See Crain v. Principi, 17 Vet. App. 182, 186 
(2003) (Court found that VA's use of incorrect zip code, 
along with the claimant's contention of nonreceipt, was 
sufficient to rebut presumption of regularity).  The address 
used by the RO was correct.  See Hyson v. Brown, 5 Vet. App. 
262, 264-65 (1995).

In the current claim, the veteran alleges that he suffered an 
injury to his left ankle in service.  He said he was kicked 
in the left ankle while playing football in 1970 and that he 
has had problems with his ankle ever since.  He further 
alleges that his left ankle disorder has caused him to 
develop a problem involving his left knee.  

The veteran's service treatment records (STRs) contain an 
entry signed by a Coast Guard representative at the U. S. 
Public Health Service (USPHS) hospital in Norfolk, VA, in 
January 1971.  The entry was limited and said the veteran 
received follow-up care for trauma to the right foot.  No 
additional treatment was noted in the STRs.  An entry from 
August 9, 1971, noted that the veteran was given a 
[separation] physical examination on August 5, 1971.  He was 
advised by the examining physician to have his right ankle 
evaluated prior to discharge.  It was noted that the veteran 
had recurrent problems with the ankle for the past several 
months.  The veteran said it did not bother him but an 
examination from a physician was requested.

The veteran was seen at the USPHS hospital on August 10, 
1971.  The entry said the veteran was evaluated and found to 
have a stable joint with minor symptoms.  He was determined 
to be fit for discharge.

As noted the veteran submitted a claim for a left ankle 
disability in August 1971.

Associated with the claims folder are VA treatment records 
for the period from February 2004 to November 2007.  The 
records do reflect current diagnoses for both the left ankle 
and left knee.  The first entry regarding his left ankle and 
left knee, from February 2004, was essentially concurrent 
with his disability compensation claim.  The veteran 
complained of left ankle and left knee pain since service.  
X-rays of the left ankle and left knee at that time showed a 
bone spur on the plantar aspect of the left calcaneus (left 
ankle), and narrowing of the medial joint space of the left 
knee that was consistent with degenerative change.  The 
impression was moderate degenerative joint disease (DJD).  
The veteran was also noted to have had surgery on the left 
knee in the 1970's.  

The veteran had magnetic resonance imaging (MRI) studies of 
the left knee and left ankle in June and September 2004, 
respectively.  The report for the left knee said the findings 
were consistent with severe chronic tear involving the 
proximal and middle medial collateral ligament.  There was 
also a complex tear involving the body, posterior and 
anterior horns of the medial meniscus noted.  There were 
degenerative changes noted throughout the joint including the 
medial joint space cartilage thinning, osteophytes of the 
distal femur, proximal tibia and patella, and tibial 
subchondral cysts.  The report also said there were 
increasingly [sic] irregularity noted of the subchondral bone 
of microfractures from chronic microtrauma.  Finally, there 
was evidence of Grade III/IV chondromalacia patella.

The report for the left ankle said that the veteran had an 
abnormal configuration of the peroneal brevis tendon that 
demonstrated a split into three bands posterior to the 
lateral malleolus.  The anterior band was dislocated 
anteriorly while the medial and posterior bands were in 
normal anatomic position.  This was said to be associated 
with an abnormal fusiform dilation of the peroneal brevis 
tendon that suggested a prior longitudinal tear.  

The veteran submitted a statement from R. L. Mimeles, M.D., 
dated December 7, 2004.  It appears that Dr. Mimeles saw the 
veteran on one occasion, the same day as his report.  Dr. 
Mimeles said the veteran had a left ankle injury in service 
when he was kicked in the ankle.  He said it was documented 
that the veteran was treated for it.  He also said the 
veteran continued to have problems with the left ankle for 
over 30 years to include limping and an abnormal gait.  The 
veteran later developed some mild pain in the left knee and 
had had arthroscopy 15 years earlier.  Dr. Mimeles said he 
did not have those records. 

He noted the recent VA MRI studies.  He said the split of the 
peroneus brevis tendon of the left ankle was observable on 
examination.  He said he believed the veteran's ankle 
diagnosis was directly related to his injury in service.  He 
also said the veteran's abnormal gait from the left ankle did 
not help the left knee.  He said the left knee could be 
"casually" related because of the gait of the left ankle.  

Thus there is medical evidence of treatment for an ankle 
injury in service, statements from the veteran of continued 
problems since service, and a medical opinion that links the 
current diagnosis to an injury in service.  The evidence of 
record is not sufficient to decide the claim and a VA medical 
examination is required.  

The veteran reported in May 2005 that he was granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  Records were obtained from SSA in July 
2006.  The medical evidence consisted, in large part, of VA 
medical records although there were several SSA disability 
evaluations.  The records did not contain a decision that the 
veteran was disabled.  Rather there was a finding from March 
2005 that would appear to be a denial.  There is a case 
development sheet that lists additional actions from April 
2005 but no indication as to the resolution of the claim.  

The SSA must be contacted and the remainder of his records, 
to include any decisions granting benefits and the medical 
evidence relied on, must be associated with the claims 
folder.

The veteran alleged that he believed there were outstanding 
STRs and records from USPHS regarding treatment for his left 
ankle in service.  The RO requested the records from the 
National Personnel Records Center (NPRC) in June 2006.  The 
NPRC responded in November 2006 that Coast Guard clinical 
records were not maintained at the NPRC.  The response 
suggested that the RO contact the National Hansen's Disease 
Program medical records office.

The RO did contact the National Hansen's Disease Program 
office in November 2006.  A response was received in December 
2006.  The response noted that the veteran had been a patient 
at the USPHS hospital in Norfolk but his medical records from 
that facility were not available.  

In regard to the veteran's Coast Guard records, those are 
STRs and VA must seek to obtain those records until it is 
determined that they do not exist or that further efforts 
would not be successful.  38 C.F.R. § 3.159(c)(2).  A review 
of pertinent policy guidance regarding requesting military 
records suggests that the veteran's STRs, if any remained 
outstanding from when his STRs were received in September 
1971, would have eventually been sent to the Records 
Management Center (RMC) as he was separated from service 
prior to May 1, 1998.  

A review of the veteran's DD 214 shows that, upon his release 
from active duty, his records were to be transferred to the 
Eighth Coast Guard District Reserve office in New Orleans, 
Louisiana.  The veteran had a service obligation until 
October 15, 1973.  A further review of the VA Form 7-3101 
that requested his records in 1971 shows that the STRs in the 
claims folder were forwarded by the U. S. Coast Guard.  It is 
likely that the records in the claims folder comprise the 
total of STRs for the veteran but this must be verified.

The VA records and the statement from Dr. Mimeles both note 
that the veteran had left knee surgery at some point after 
service.  Some entries reflect that he had the surgery in the 
1970's, while entries dated in 2004, and Dr. Mimeles say it 
was 15 years prior to 2004, or approximately 1989, some 28 
years after service.

The veteran has been vague in describing the need for the 
surgery or where it took place.  A VA outpatient entry from 
February 2004 reported it was done at "Westbank" without 
further description.  The veteran testified at his hearing 
that he had the surgery "about" 15 years after service but 
did not elaborate.

The veteran must be asked to provide information regarding 
his left knee surgery and any associated treatment, both 
before and after surgery, to include why the surgery was 
necessary.  All pertinent records should be obtained if 
available.  The June 2004 MRI results for the left knee 
appear to show significant problems, perhaps related to an 
injury as opposed to an abnormal gait, and it would be of 
benefit in evaluating his claim to know what the status of 
his left knee was at the time of his surgery.  This is 
especially so in light of the veteran making a secondary 
service connection claim that can involve both causation and 
aggravation.  

Finally, as the veteran is also alleging that his left knee 
disorder is secondary to his left ankle disorder, notice must 
be provided in regard to claim for secondary service 
connection.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007), as amended by 73 FR 
23,353 (Apr. 30, 2008).

In addition, it is noted that the veteran currently receives 
medical care through VA.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  As a result, the RO should associate with 
the file any VA medical treatment records that are dated 
after November 26, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied with respect to the veteran's 
assertion that his left knee disorder is 
secondary to the left ankle disorder.  See 
38 C.F.R. § 3.159 (2007), as amended by 73 
FR 23,353 (Apr. 30, 2008).

2.  The RO should associate with the 
claims folder any VA medical records 
pertaining to the veteran that are dated 
after November 26, 2007.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left ankle and left knee since 
service.

In particular, records associated with 
the veteran's left knee surgery, to 
include before and after, should be 
identified and obtained if possible.

4.  The RO should contact the appropriate 
agency to obtain any additional service 
treatment records for the veteran.

5.  The SSA should be contacted to obtain 
a copy of any decisions granting benefits, 
the results of any medical examinations, 
and any other medical records used in the 
evaluation of the veteran's claim.  
Duplicate copies of records already 
received are not required.

6.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  In regard to 
the STRs referring to the right ankle, 
the examiner can assume this was in error 
in light of the veteran's immediate claim 
after service for a left ankle disorder.  
The examiner must indicate in the 
examination report that such a review 
occurred.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The 
results of such must be included in the 
examination report.

In addition to a general review of the 
claims folder, the examiner is requested 
to review the results of the June 2004 
and September 2004 MRIs for the veteran's 
left knee and left ankle, respectively.  

The examiner is requested to identify the 
presence of any left ankle disorder.  The 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater that any current 
left ankle disorder can be related to the 
veteran's military service.  

The examiner is also requested to 
identify the presence of any current 
disorder of the left knee.  The examiner 
is further requested to provide an 
opinion whether there is a 50 percent 
probability or greater that: 1) any 
current left knee disorder is related to 
the veteran's military service; or 2) if, 
and only if, the veteran's left ankle 
disorder is determined to be related to 
his military service, has the left ankle 
disorder caused or aggravated any left 
knee disorder.  The report of examination 
should include the complete rationale for 
all opinions expressed.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


